Citation Nr: 9926848	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  94-45 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1993 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation 
for service-connected schizophrenia.  

The Board notes that on a VA Form 646, received in July 1999, 
the veteran's representative stated that further argument 
would be made at the hearing before the travel Board section.  
A hearing before the undersigned had previously been 
conducted in July 1996.  By letter received in September 
1999, the veteran's representative stated that the statement 
on the VA Form 656 should be disregarded as the veteran had 
made no additional request for another hearing.  

In November 1996, the Board remanded the veteran's claim to 
the RO for further development to include obtaining medical 
treatment records and a VA examination, if one had not been 
provided in June 1996, as reported by the veteran at the 
July 1996 hearing.  The Board further directed that the RO 
adjudicate the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU).  The Board 
notes that in the January 1999 supplemental statement of the 
case, the RO reported that entitlement to individual 
unemployability was denied. It does not appear that the 
veteran was informed of his appellate rights. 



FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2. The veteran's schizophrenia is manifested by depressed 
mood, suspiciousness, paranoia, limited social network, 
and previous difficulty maintaining employment.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for service-
connected schizophrenia have been met; the criteria for an 
evaluation in excess of 30 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA benefits for 
schizophrenic reaction, paranoid type, in December 1971.  By 
rating decision in August 1972, the RO granted service 
connection for schizophrenic reaction, paranoid, with a 
noncompensable evaluation effective from December 13, 1971.  
By rating decision in January 1975, the RO granted an 
increased evaluation of 10 percent for service-connected 
schizophrenic reaction, effective from August 16, 1973.  
In May 1993, the veteran requested that his service-connected 
condition be re-evaluated as the condition had worsened.  

A VA medical certificate, dated in April 1989 noted that the 
veteran had no psychiatric hospitalization since discharge 
from active service, but was in and out of outpatient 
treatment, most recently in 1975.  The veteran reported anger 
outbursts directed at his spouse.  The veteran's mood was 
mildly anxious with bored affect.  The physician provided an 
assessment of adjustment disorder with mixed emotional 
features.  In June 1990, a VA physician noted two prior 
psychiatric hospitalizations in 1989 and the early 1970s, 
with narcissistic and borderline traits.  The veteran 
reported that he had a B.A. in education, but performed odd 
jobs, the longest of which was nine months approximately ten 
years previous.  He stated that he had no close friends.  The 
veteran denied depression, anxiety, sleep or appetite 
changes, and suicidal or homicidal ideation.  An initial 
assessment of schizophrenia was provided, but later the same 
day an assessment of "none" with a global assessment of 
functioning (GAF) rating of 75 was reported.  

A VA examination was conducted in July 1993 and the examiner 
noted that the veteran's claims file was not available for 
review.  The veteran reported attending school until the 
middle of the twelfth grade.  The veteran acknowledged drug 
use, up until one or two years prior to the examination.  He 
reported that in approximately 20 years he had 20-30 jobs, 
the longest for nine months.  He stated that he was last 
employed for an air conditioning business in August 1992.  
The examiner noted appropriate mood and affect, with good 
memory.  The veteran reported a history of bouts of 
schizophrenia, with paranoia and an attempt to harm his 
spouse.  The veteran stated that his auditory hallucinations 
had decreased, as had the delusional ideation.  The examiner 
provided a diagnostic impression of chronic moderate-to-
severe schizophrenic reaction, paranoid type.  

The veteran was hospitalized from February to March 1994 for 
chronic moderate major depression, history of schizophrenia, 
and alcohol and drug dependence, in remission.  On admission 
the veteran reported a three-day history of worsening 
depressive symptoms and suicidal ideation.  Stressors of 
unemployment for over one year and marital and family discord 
were noted.  The veteran complained of insomnia, feeling of 
worthlessness, poor appetite, and decreased energy, but no 
hallucinations or psychotic symptoms.  The physician noted a 
significant history of substance abuse and dependence, 
including at the time of the initial diagnosis of 
schizophrenia.  The veteran's form of thought was logical, 
and content of thought was free of delusions.  The examiner 
noted slight paranoid thinking and odd detached responses.  
The veteran improved quickly during hospitalization and signs 
or symptoms of psychosis, not otherwise specified, were 
shown.  

A VA examination was conducted in June 1996.  The veteran's 
chief complaint at that time was a lack of memory.  The 
veteran reported that he got his teacher's credentials and 
began working as a substitute from 1988 until 1991.  He 
stated that he had multiple episodes of depression between 
1971 and 1991 with paranoid ideation and social withdrawal.  
The veteran reported intermittent auditory hallucinations, 
which decreased in the 1980s, but increased again recently.  
The veteran further reported paranoid thoughts, delusional 
thinking, and visual hallucinations.  He stated that he got 
coded messages from the radio.  Mental status examination 
showed normal speech pattern, linear and goal-directed 
thought process, euthymic mood, and full-range affect.  The 
examiner reported the existence of paranoid thoughts and 
auditory and visual hallucinations, most recently 
approximately two weeks prior to examination.  The examiner 
provided a diagnosis of chronic paranoid schizophrenia.  

At a hearing before the undersigned in July 1996, the veteran 
testified that he was hospitalized in 1994 following a deep 
depressive state and suicidal thoughts.  He stated that he 
had not been able to hold a job for the previous few years, 
but had begun a new job in a warehouse in April.  
Transcript, p. 3.  The veteran reported that he had a fair 
relationship with his co-workers.  Transcript, p. 4.  He 
stated that he did not have a social life, outside of seeing 
his current girlfriend.  He testified that he stayed by 
himself most of the time and did not socialize with anyone.  
Transcript, p. 5.  The veteran reported occasional auditory 
hallucination, which sometimes called his name and sometimes 
were indiscernible.  Transcript, pp. 6, 12.  He stated that 
he sometimes received messages from his television.  
Transcript, p. 7.  

In November 1996, the Board remanded the veteran's claim to 
the RO for further development to include obtaining medical 
treatment records and a VA examination, if one had not been 
provided in June 1996, as reported by the veteran at the 
July 1996 hearing.  Transcript, pp. 15-16.  

A VA examination for mental disorders was conducted in 
January 1997, and the examiner noted that no previous records 
were available for review.  The veteran reported that he 
worked a multitude of jobs, including teacher, electrician, 
landscaper, construction, and warehouseman, since discharge 
from service.  He had been employed at his current job for 9 
months, which was the longest period for which he held any 
position.  The veteran stated that he was a loner, but 
currently had a lady friend.  Mental status examination 
revealed unimpaired thought processes with thought content 
remarkable for occasional "paranoia" (as characterized by 
the veteran).  The veteran's mood was pleasant, but mildly 
depressed.  The examiner provided an assessment of recurrent 
major depressive illness manifested by depressed mood, 
diminished interest in pleasurable activities, low energy, 
poor self-esteem, and chronic weight loss.  The examiner 
stated that the veteran's intermittent paranoid ideation was 
a psychotic manifestation of the veteran's depression.  The 
examiner further stated that the veteran's initial 
hospitalization during service was more likely an acute 
depressive episode with psychotic features than a 
schizophrenic illness.  The physician stated that it would be 
rare for a schizophrenic to be symptom free for long periods 
without medication.  A GAF of 40-50 was provided due to the 
veteran's limited social network and his inability to find 
and stay with a job despite college training and a variety of 
practical skills.  

A VA fee basis psychiatric evaluation was conducted in 
November 1998 and the examiner noted review of the veteran's 
records.  The veteran reported feelings of paranoia, that 
people were against him and were trying to harm him.  He 
stated that he had been employed as a warehouseman for two 
years.  The physician noted slight impairment of thought 
processes with occasional thought blocking.  The veteran 
expressed the delusion of persecution, but denied 
hallucinations.  Medium and remote memory were good.  The 
veteran's speech patterns were not irrelevant or illogical, 
but were slightly halting at times.  The examiner noted 
normal mood with somewhat flattened affect.  The physician 
provided diagnoses of paranoid schizophrenia in fair 
remission and polydrug abuse in remission with a GAF of 65.  
The physician stated that the veteran's current level of 
functioning was improved in that the veteran was able to hold 
a job and had some relationship with his family, although he 
remained social isolated.  The examiner noted that the 
veteran's GAF was related to his service-connected diagnosis.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations in the January 1999 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).

Under the old Schedule the following evaluations are provided 
for:
? 10 percent for mild impairment of social and industrial 
adaptability;
? 30 percent for definite impairment of social and 
industrial adaptability; 
? 50 percent for considerable impairment of social and 
industrial adaptability; 
? 70 percent with lesser symptomatology (than the criteria 
for a 100 percent evaluation) such as to produce severe 
impairment of social and industrial adaptability;
? 100 percent with active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).

The current Schedule provides for the following evaluations:  
? 10 percent for occupational and social impairment due to 
mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication;
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships;  
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9203 (1998).

Under the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) a GAF of 65 represents moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  A GAF of 40-50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  

Under the current Schedule, the Board finds that the 
veteran's symptomatology most closely approximates the 
criteria for a 30 percent evaluation.  The veteran reported 
difficulty maintaining a job in the past, but had been 
employed for two years as a warehouseman at the time of the 
most recent VA examination.  The veteran stated that he had a 
fair relationship with his co-workers.  However, the veteran 
testified at the July 1996 hearing and the physicians in 
January 1997 and November 1998 noted that the veteran 
remained socially isolated, with contact reported only with 
his current girlfriend.  The VA examiners noted depressed 
mood anxiety, suspiciousness and paranoia and some mild 
memory loss during VA examinations during the pendency of 
this appeal.  The previous VA examinations in June 1996 and 
July 1993 showed no flattened affect, abnormal speech 
patterns, or abnormal judgment or abstract thinking, as 
necessary for an evaluation of 50 percent under the current 
Schedule.  The evidence does establish some difficulty in 
maintaining effective work and social relationships, but the 
Board notes that such is only one of several criteria 
indicative of a 50 percent disability.  The remainder of the 
veteran's reported symptoms are specifically listed as 
criteria for a 30 percent evaluation.  The Board finds that 
this disability picture does not more closely approximate the 
criteria for a 50 percent evaluation under the current 
Schedule.  

The Board notes that the VA examiner in January 1997 provided 
a GAF of 40-50, suggesting serious symptoms more consistent 
with an evaluation of 50 or 70 percent under the current 
Schedule.  However, the specific findings of this VA examiner 
- depressed mood, diminished interest in social activities, 
and intermittent paranoid ideation - are more consistent with 
an evaluation of 30 percent under the current Schedule.  In 
addition, the Board notes that the physician in November 1998 
reported a GAF of 65, after a review of the veteran's medical 
records.  The VA examiner in January 1997 noted that no 
previous records were available for review.  Therefore, the 
Board finds the opinion of the examiner in November 1998 more 
probative as to a "global assessment," as the November 1998 
physician had the veteran's medical history before him.  

Similarly, under the old Schedule, the Board finds that the 
veteran's symptomatology most closely approximates the 
criteria for a 30 percent evaluation.  As noted above, the 
veteran has maintained employment for two years and has some 
relationship both with his family and his girlfriend.  The 
record showed occasional psychotic manifestations and 
feelings of paranoia, but the Board notes that no 
hallucinations were noted on the two most recent 
examinations.  The Board finds that the veteran's impairment 
of social and industrial adaptability, manifested by 
depression, paranoia, and limited social network, is 
"distinct, unambiguous, and moderately large in degree," 
VAOPGCPREC 9-93 (Nov. 9, 1993), and does not represent 
considerable impairment.  The only evidence, which would 
suggest a finding of considerable or severe impairment is the 
GAF rating by the VA examiner in January 1997.  As discussed 
above, the Board finds this rating less probative than the 
specific findings of that physician and the findings of the 
physician at the November 1998 examination, which suggested 
moderate rather than severe impairment.  

As both versions of the regulations provide for entitlement 
to a 30 percent evaluation, the Board finds that such is 
warranted.  


ORDER

Entitlement to an evaluation of 30 percent for service-
connected schizophrenia is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).  
VA, including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  Words such as "mild", "considerable" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  


